Per Curiam.
Judgment and order unanimously reversed upon the law, with costs and taxable disbursements, and complaint dismissed with appropriate costs in the court below.
Plaintiff has recovered a judgment based upon a tort which occurred on a British vessel in the territorial waters of Brazil. The recovery was predicated upon the negligence of a fellow-servant of the plaintiff. The “ Jones Act ” (U. S. Code, tit. 46, § 688) is inapplicable. There was neither allegation nor proof, and it may not be presumed, that a similar statute existed either in Great Britain or Brazil. The burden of estabhshing such laws was upon the plaintiff. (Christie v. Cerro de Pasco Copper Corp., 214 App. Div. 820; affd., 243 N. Y. 557; Cuba R. R. Co. v. Crosby, 222 U. S. 473; Mexican Cent. R. Co. v. Chantry, 136 Fed. 316.)
All concur; present, Cropsey, MacCrate and Lewis, JJ.